Citation Nr: 0504750	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The rating decision granted service 
connection for hepatitis C and assigned an initial evaluation 
of 10 percent, effective January 18, 2001.  The veteran seeks 
a higher initial rating.

This case was the subject of a Board remand dated in July 
2004. 


FINDINGS OF FACT

1.  The veteran's hepatitis C is for the most part 
asymptomatic.  He is receiving no treatment for hepatitis C, 
and is under no dietary restrictions. He has demonstrable 
liver damage and possibly has mild gastrointestinal 
disturbance in the form of bloating.  However, liver damage 
associated with fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary restrictions or other 
therapeutic measures is not shown for any time during the 
pendency of his claim. 

2.  The medical examination results and associated histories 
indicate the veteran has had no incapacitating episodes (he 
requires no treatment by a physician for his hepatitis C and 
is never bedridden as a result of his hepatitis C), has not 
required dietary restriction, and takes no medications for 
his hepatitis C. 

3.  The medical evidence of record indicates that it is less 
likely than not that the veteran has cirrhosis of the liver.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected hepatitis C are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (in effect prior to July 2, 2001) and Diagnostic Code 
7354 (in effect on and after July 2, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the January 2002 RO rating decision, 
the October 2002 Statement of the Case, the November 2004 
Supplemental Statement of the Case, and letters sent to the 
appellant by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to rating 
of the veteran's service-connected hepatitis C.  Further, a 
July 2004 letter from the RO to the appellant informed him of 
the type of evidence that would substantiate his claim (e.g., 
medical evidence to show that his condition had increased in 
severity).  He was additionally informed that he could obtain 
and submit private evidence in support of his claim, and that 
he could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  He was requested to 
submit any evidence in his possession that pertains to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b)(1).  The appellant was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  

In this case, the appellant's claim for a higher initial 
rating was initiated by a June 2002 notice of disagreement 
with a January 2002 RO rating decision granting service 
connection for hepatitis C and assigned a 10 percent rating 
effective January 18, 2001, the date of the veteran's initial 
claim for service connection.  In connection with the claim 
for service connection, the RO had sent the veteran a June 
2001 letter for purposes of compliance with the VCAA.  Thus, 
although the RO did send the veteran a July 2004 letter for 
purposes of compliance with the VCAA with respect to his 
claim for a higher initial rating, this was more than was 
required by law.  See VAOPGCPREC 8-2003.  Only the June 2001 
VCAA compliance letter, issued prior to the initial rating 
decision for purposes of the initial service connection 
claim, was required.  Id.  Therefore, any defect in the 
content or timing of the subsequent VCAA notice sent in July 
2004 is harmless, non-prejudicial error.  See VAOPGCPREC 8-
2003; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes that, because the benefit of service 
connection was granted in the claim for service connection 
for hepatitis C, any defect as to timing or content in the 
June 2001 VCAA compliance letter was harmless, non-
prejudicial error.  Id.  Further, as discussed above, because 
the notice provided in July 2004 satisfied all content 
requirements of the VCAA, and a supplemental statement of the 
case was issued after issuance of the letter and a new VA 
examination, any arguable defect as to timing of that letter 
was non-prejudicial.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his or her claim, and to respond to VA notices.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and, as noted above, the RO contacted the appellant 
by letter and asked him to identify all medical providers who 
treated him for hepatitis C.  The RO has received all 
identified evidence.

In addition, the case was remanded by the Board in July 2004 
for additional development of the evidence, including 
obtaining a medical examination with findings contemplating 
the applicable rating criteria.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as is 
reflected in the analysis section of this decision, the Board 
concludes that the September 2001 and August 2004 reports of 
VA medical examinations obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provide 
sufficient competent medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled in excess of the extent required 
with regard to his claim.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.




Factual Background

During an August 2001 VA examination, the veteran was noted 
to have been diagnosed in September 1996 as having hepatitis 
C.  The hepatitis C was most likely due to a blood 
transfusion during heart surgery in 1984.  The veteran denied 
any history of nausea, vomiting, hematemesis or melena.  He 
was not receiving any current treatment for his hepatitis C.  
He denied any history of abdominal pain.  He described 
occasional bloating.  He denied any significant distention 
besides his obese belly.  He complained of fatigue and 
weakness.  He said that he felt tired all of the time.  He 
denied any depression.  He complained that off and on he was 
anxious.  

On physical examination, the veteran was reported to be obese 
with no evidence of ascites noted.  He claimed that he had 
gained some weight, but did not know how much he had gained.  
He denied any history of diarrhea, malabsorption or 
malnutrition, and there were no signs of such.  There were no 
signs of hematemesis or melena.  Mild tenderness was 
experienced in the right upper quadrant.  The liver was not 
palpable, which in the examiner's view could have been 
secondary to the obese belly.  Palmar erythema and spider 
angioma in the chest area were noted, which were indicated to 
be signs of chronic liver disease.  On blood workup, 
hepatitis C antibody was positive and hepatitis C viral RNA 
qualitative was positive.  The electrolytes were within 
normal limits except his SGOT liver enzyme 23, chloride, was 
slightly high at 108 and uric acid was slightly low at 4.4.  
No ultrasound results were available.  The examiner commented 
that the findings on physical examination, including palmar 
erythema and spider angioma, indicated that the veteran could 
have cirrhosis.  Although the abdomen was obese, no definite 
evidence of ascites was found.  The examiner opined that the 
cirrhosis could be secondary to the veteran's hepatitis C, if 
at all present.

At a VA examination in August 2004, the veteran denied ever 
having clinical hepatitis such as jaundice.  He also denied 
ever having any treatment for hepatitis C, including 
interferon or antiviral treatment.  The veteran further 
denied ever having a liver biopsy or a liver ultrasound.  His 
only monitoring of hepatitis C had been blood tests.  An 
August 2003 blood test had revealed an HCV, RNA, PCR 
quantitative of 1,170,00 IU.  Also at that time he had a 
normal chemistry panel, an alkaline phosphatase of 86, ALT of 
42, AST of 48, which was slightly elevated, and a normal 
albumin and total protein.  He denied having any other workup 
for hepatitis C.  He also denied any constitutional symptoms, 
such as fatigue, sweats, anorexia, diarrhea, constipation, or 
acute right upper quadrant pain.  He also denied jaundice.  
He denied any rash, arthralgias, malaise, or known 
hepatomegaly.  He was not following any persistent or any 
special diet for his hepatitis, and he was not on medications 
for his hepatitis.  He had not had any incapacitating 
episodes secondary to his hepatitis, and was relatively 
asymptomatic.  He did have approximately 10 years of right-
sided abdominal pain that was worsened with activity and that 
was relatively constant, but otherwise had remained 
functional.  He denied any history of GI bleeding or bleeding 
problems.  Hepatitis C was noted to have been diagnosed in 
approximately 1996.

Examination of the skin was remarkable for approximately two 
spider angiomas on his right upper chest near his clavicle, 
and also right mid upper chest.  Otherwise the skin 
examination was unremarkable.  The veteran had no jaundice.  
Examination of the abdomen indicated the liver span to be 
normal size on percussion, with no masses, and no 
hepatosplenomegaly appreciated.  There was no rebound or 
guarding.  

The August 2004 examiner's impression was hepatitis C, 
chronic.  The veteran's viral load was known from August 2003 
laboratory results.  The examiner noted that there was no way 
to document cirrhosis except for a biopsy, which the veteran 
had not had and was not indicated in terms of the risk 
indicated (the risk was too high) for a VA compensation 
examination.  The veteran's symptoms were noted to be 
relatively stable and overall asymptomatic except for some 
mild right-sided chronic abdominal pain which was as likely 
as not related to hepatitis C.  An August 2004 ultrasound of 
the abdomen revealed a dense liver consistent with a diffuse 
hepatocellular process such as hepatitis C.  The liver was 
13.5 inches in diameter in length.  There were no focal 
hepatic masses.  There was also a 6 centimeter distal 
abdominal aortic aneurysm.  Lab results included AST 73 (H), 
TBili 0.3, Alk Phos 73, PTT within normal limits, albumin 
4.2.  PCR HCV was measured at 2,940,000.  The examiner 
commented that the mildly increased AST was likely from 
hepatitis C.  The ultrasound of the liver was consistent with 
hepatitis C.  The size of the liver would go against 
cirrhosis.  Viral load was high.  The veteran had a mild 
elevated liver test from hepatitis C, which the examiner 
noted could wax and wane.  Overall, the examiner opined, the 
hepatitis C seemed stable as previously, and his viral load 
likely meant he was contagious.  He had no new complications.  
The examiner opined that there was no direct evidence of 
cirrhosis. 

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  VAOPGCPREC 3-2000.  

38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised, effective July 2, 
2001.  Diagnostic Code 7313 was removed and Diagnostic Codes 
7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 (under which the 
veteran was rated prior to the change), was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  Further, a 60 percent rating requires 
daily fatigue, malaise and anorexia with substantial weight 
loss (or other indication of malnutrition) and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  A note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Under the criteria as in effect prior to July 2, 2001, for 
rating cirrhosis of the liver, a 30 percent evaluation may be 
assigned for moderate cirrhosis, with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  A 50 percent evaluation may be 
warranted for moderately severe cirrhosis, with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  A 70 
percent evaluation may be assigned for severe cirrhosis, with 
ascites requiring infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.  A 100 percent evaluation may be warranted for 
pronounced cirrhosis, with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping.  See 38 
C.F.R. § 4.114, Diagnostic Code 7312 (2001).

Under the new criteria, as in effect from July 2, 2001, 
forward, under Diagnostic Code 7312, pertaining to cirrhosis 
of the liver, a 30 percent evaluation is warranted for portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  A 
50 percent evaluation is warranted for history of one episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive gastritis), but with 
periods of remission between attacks.  A 100 percent 
evaluation is warranted for generalized weakness, substantial 
weight loss, and persistent jaundice, or; with one of the 
following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Under the criteria as in effect prior to July 2, 2001, for 
rating infectious hepatitis, the veteran has demonstrable 
liver damage and possible mild gastrointestinal disturbance 
in the form of occasional bloating described at his August 
2001 VA examination, which are consistent with his current 10 
percent rating.  However, liver damage associated with 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restrictions or other therapeutic 
measures is not shown.  The VA examination results indicate 
directly that these criteria are not met.  The veteran is for 
the most part asymptomatic, is receiving no ongoing 
treatment, and is under no dietary restrictions.  Thus, the 
criteria for the next higher rating are not met.  See 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2001). 

Under the criteria for rating of hepatitis C from July 2, 
2001, forward, there is no showing that the veteran's 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  The medical examination results and associated 
histories indicate he has no incapacitating episodes (he 
requires no treatment by a physician for his hepatitis C and 
is never bedridden as a result of his hepatitis C), has no 
dietary restrictions, and takes no medications for his 
hepatitis C.  Thus the criteria for the next higher rating of 
30 percent are not met under the revised rating code.  See 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2004).

Since neither the old nor new rating criteria supports a 
rating in excess of 10 percent, neither set of criteria can 
be said to be more advantageous to the veteran's claim.  See 
VAOPGCPREC 3-2000.

The Board has considered whether a higher rating might be 
warranted under either the old or the revised rating criteria 
for cirrhosis of the liver.  The Board acknowledges that the 
August 2001 VA examiner opined that the veteran might have 
cirrhosis, and that cirrhosis cannot be definitively ruled 
out since the veteran has never had a biopsy of the liver.  
However, according to the August 2004 VA examiner's report, 
the size of the liver as indicated by ultrasound weighed 
against a finding of hepatitis C.  On this point, the 
examiner reiterated at the end of his comments that there was 
no direct evidence of cirrhosis.  The Board finds that based 
on the available evidence of record, to include the 
ultrasound results, which is the most direct evidence 
available, and the August 2004 VA examiner's opinion that, 
while the veteran "could have" the additional liver disease 
in question, there was no direct evidence of cirrhosis, it is 
less likely than not that the veteran has cirrhosis of the 
liver.  Thus, the preponderance of the evidence indicates 
that rating the veteran under either the old or new 
Diagnostic Code 7312, the diagnostic code for cirrhosis of 
the liver, is not warranted in this case.

The criteria for a rating in excess of 10 percent for 
hepatitis C are not met at any time for the period from 
January 18, 2001 to July 1, 2001, under the old criteria for 
rating infectious hepatitis.  Nor are the criteria for a 
rating in excess of 10 percent met for the period from July 
2, 2001, forward, under either the criteria for rating 
infectious hepatitis as in effect prior to July 2, 2001, or 
under the criteria as in effect from July 2, 2001, forward, 
for rating of hepatitis C.  Accordingly, "staged" ratings 
are not warranted in this case.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for hepatitis C, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for hepatitis C is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


